Citation Nr: 0723952	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  04-24 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for residuals from a right orchiectomy due to 
orchalgia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1996 to July 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  December 2003 and February 2004 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Anchorage, Alaska.  

By means of the December 2003 rating decision, the RO held 
that service connection was warranted status post right 
orchiectomy for orchalgia.  At that time, a noncompensable 
evaluation was assigned.  In February 2004, the RO revisited 
the matter and held that a 20 percent disability rating was 
warranted because the veteran was experiencing urinary 
frequency.

In June 2006, the Board remanded the matter for additional 
procedural development.  


FINDINGS OF FACT

1.  Prior to the June 28, 2004, surgery, the veteran's 
residuals from a right orchiectomy due to orchalgia were 
characterized by chronic pain in the low right abdomen and 
scrotum and nocturia, two to four times a night.

2.  As of the June 28, 2004, surgery, the veteran experiences 
urinary frequency 10 to 12 times a day and nocturia up to 
five times a night.  


CONCLUSIONS OF LAW

1.  Prior to June 28, 2004, the criteria for a disability 
rating in excess of 20 percent for residuals from a right 
orchiectomy due to orchalgia have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic 
Codes 7524, 7525 (2006).


2.  As of June 28, 2004, the criteria for a disability rating 
of 40 percent, but no higher, for residuals from a right 
orchiectomy due to orchalgia have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic 
Codes 7524, 7525 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by November 2003 and June 2006 letters, with 
respect to the claim of entitlement to service connection and 
subsequent downstream issues. 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the November 2003 and June 2006 letters.  As such, the 
veteran was aware and effectively notified of information and 
evidence needed to substantiate and complete his claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in November 2003, prior to 
the adjudication of the matter.

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the November 2003 and June 2006 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from Alaska 
Regional Hospital, and a VA examination report dated in 
November 2003.  Notably, the veteran has not identified any 
further outstanding and relevant evidence in response to the 
June 2006 VCAA letter.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2006).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held: "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

More recently, however, the United States Court of Appeals 
for Veteran Claims' determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability. At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2006).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In this case, the veteran alleges entitlement to a disability 
rating in excess of 20 percent for his service-connected 
residuals from a right orchiectomy due to orchalgia.  He 
alleges that an increased disability rating is warranted due 
to the chronic pain he experiences and the interference with 
his activities of daily living.  

Upon review of the record, his residuals from a right 
orchiectomy due to orchalgia has two separately ratable 
components, the right orchiectomy (testis removal) and the 
resulting urinary frequency. 

Residuals of the right orchiectomy are rated under 38 C.F.R. 
§ 4.115b, Diagnostic Code 7524 (for testis, removal), which 
provides for a noncompensable rating for removal of one 
testis, while a 30 percent rating is warranted for removal of 
both testes.  38 C.F.R. § 4.115b, DC 7524.  A note to DC 7524 
provides that, in cases of the removal of one testis as the 
result of a service-incurred injury or disease, other than an 
undescended or congenitally undeveloped testis, with the 
absence or nonfunctioning of the other testis unrelated to 
service, a rating of 30 percent will be assigned for the 
service-connected testicular loss.

In this case, only one testis has been removed; the other 
testis is intact and functioning; and the veteran has been 
awarded special monthly compensation at the statutory rate 
for loss of use of a creative organ.  Consequently, an 
increased (separately rated compensable) rating under DC 7524 
clearly is not warranted.

Based upon in-service August 2000 complaints of occasional 
urinary frequency, specifically nocturia two to four times a 
night, the veteran was awarded a 20 percent disability 
rating.  There is no evidence or allegation of any renal 
dysfunction; therefore, voiding dysfunction is the 
predominant residual in this matter.

Voiding dysfunction is further classified as involving urine 
leakage, urinary frequency, or obstructive voiding.  38 
C.F.R. § 4.115a. 

Voiding function based on urine leakage provides a 20 percent 
disability rating for continual urine leakage, urinary 
incontinence, or stress incontinence requiring the wearing of 
absorbent materials that must changed less than two times a 
day.  When the disability requires that absorbent materials 
must be changed two to four times a day, a 40 percent 
disability is warranted.  A maximum 60 percent schedular 
rating is warranted when the disability requires the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than 4 times per day.  38 C.F.R. § 4.115a 
(2006).

For urinary frequency, a 10 percent disability rating is 
warranted for either a daytime voiding interval that is 
between two and three hours or an awakening to void two times 
per night, a 20 percent rating requires either a daytime 
voiding interval that is between one and two hours or an 
awakening to void three to four times a night, and a maximum 
40 percent disability rating is warranted for either a 
daytime voiding interval that is less than one hour or an 
awakening to void five or more times per night.  Id.

Obstructive voiding symptomatology with or without stricture 
disease requiring dilatation one to two times per year 
warrants a noncompensable rating.  Marked obstructive voiding 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or a combination of: post void 
residuals greater than 150 cc; uroflowmetry, with a marked 
diminished peak flow rate (less than 10 cc/sec); recurrent 
urinary tract infections secondary to obstruction; or 
stricture disease requiring periodic dilatation every two to 
three months, warrants a 10 percent rating and urinary 
retention requiring intermittent or continuous 
catheterization warrants a 30 percent rating.  Id.

As noted, the veteran has been awarded a 20 percent 
disability rating based upon urinary frequency.  During 
service he presented with complaints of nocturia up to four 
times a night.  Upon review of the evidence of record, there 
is no indication that the veteran's disability warrants a 
rating in excess of 20 percent prior to his June 2004 
surgery.  

The Board acknowledges that in February and May 2004 the 
veteran presented with subjective complaints of chronic 
dysuria and difficulty getting a stream going; however, this 
alone would not entitle the veteran to a disability rating in 
excess of 20 percent.   Moreover, in May 2004, it was noted 
that the veteran had a good force of urinary stream.  At that 
time, the veteran also denied any urgency or frequency.  

Private treatment records indicate that on June 28, 2004, the 
veteran underwent a right inguinal exploration and neurolysis 
to determine whether he had any entrapped neural elements.  
Upon admission, the veteran denied any urinary complaints or 
history of kidney stones or urinary tract infections.  The 
surgery revealed no evidence of entrapped anastomosis cord 
element.  A July 6, 2004, post-surgery report, however, 
indicated an exacerbation of the veteran's symptomatology.  
The veteran reported a great deal of incisional pain, which 
was different from the pain he had experiencing prior to 
surgery.  He also indicated that he was experiencing 
increased urinary frequency of up to 10 to 12 times a day and 
nocturia of up to five times a night.   

In light of the July 2004 report of increased urinary 
frequency due to the June 28, 2004, surgery, the Board finds 
that the veteran is entitled to an increased disability 
rating of 40 percent.  A 40 percent disability rating is 
warranted because the veteran is awakening to void five times 
per night.  This is the maximum schedular rating available 
due to urinary frequency.  A disability rating in excess of 
40 percent is not available or warranted due to obstructive 
voiding symptomatology.  Additionally, the veteran's 
disability does not require the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day, such as to warrant an increased 
disability due to urine leakage.  Accordingly, as of June 28, 
2004, the veteran's disability warrants a disability rating 
of 40 percent, but no higher. 

Addressing the veteran's primary complaint that an increased 
rating is warranted due to pain and functional impairment, 
the Board is required to consider the effect of the veteran's 
pain when making a rating determination and has done so in 
this case.  The Rating Schedule does not require a separate 
rating for pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

Further, the Board finds that there has been no showing by 
the veteran that the residuals of this disability, alone, 
have resulted in marked interference with his employment.  
Although the veteran has submitted a September 2003 statement 
from a staff urologist that his chronic pain does not allow 
him to stand for long periods o time, lift more than 20 
pounds, or walk long distances, and in November 2003 a VA 
examiner noted that the veteran's disability results in 
incapacitating pain in the lower right abdomen and scrotum, 
there is no evidence that his disability has resulted in 
frequent periods of hospitalization, or has otherwise 
rendered impractical the application of the regular schedular 
standards, consideration of assigning a higher initial rating 
on an extraschedular basis is not warranted.  See 38 C.F.R. 
§ 3.321(b)(1) (2006).

In conclusion, a disability rating of 40 percent, but no 
higher, as of June 28, 2004, for residuals from a right 
orchiectomy due to orchalgia is warranted.








ORDER

Entitlement to a disability rating of 40 percent, but no 
higher, as of June 28, 2004, for residuals from a right 
orchiectomy due to orchalgia is granted.  




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


